Title: Nicolas G. Dufief to Thomas Jefferson, 7 January 1817
From: Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            Monsieur,
            A Philade ce 7 de Janvier 1817
          
          J’ai déjà eu l’honneur de vous adresser le nautical almanach pour 1817, la connaissance des temps pour 1817 & 18, 2 vols. & un petit dictionnaire Italien & anglais qui vous Sera passé a 2.50. Je n’ai pu vous procurer un format entre celui-ci & l’en 4to dont nous avons plusieurs exemplaires. Il m’a été impossible de trouver “Enfield’s history of Philosophy” ni une bible du format que vous demandez. Le papier ci-Inclus vous donnera une idée d’une dont les dimensions approchent le plus de celui que vous m’avez envoyé, Je
				puis vous en adresser une autre mais Sans apocryphe  & dont la grandeur correspond presque à votre mesure. Je vous ai crédité de 50dls 50cts. Les billets de Richmond gagnant un pour Cent Sur notre place. Aussitôt que j’aurai fini l’envoi des ouvrages que j’ai pu avoir, Je vous enverrai le compte & tiendrai à votre disposition la balance Qui vous Sera
				due.
          
            Je Suis avec le plus profond respect votre très-dévoué Serviteur
            N. G. Dufief
          
         
          Editors’ Translation
          
            
              Sir,
              Philadelphia 7 January 1817
            
            I have already had the honor of sending you the nautical almanac for 1817, the Connaissance des Temps for 1817 and 1818, 2 volumes, and a small Italian-English dictionary, which will be sent to you for $2.50. I was unable to procure for you a size between this one and a quarto, of which we have several copies. I could not find either “Enfield’s history of Philosophy” or a Bible in the format you requested. The enclosed paper will give you an idea of one with dimensions most similar to that which you sent me. I can address
			 another
			 one to you, albeit without the apocrypha, whose size almost corresponds with what you want. I have credited you with $50.50. Richmond banknotes are valued one percent more here. As soon as I finish mailing the works I was able to obtain, I will dispatch the account to you and hold the balance due you at your disposal.
            
              I am with the most profound respect your very devoted servant
              N. G. Dufief
            
          
        